              Case 3:20-cv-00731-SDD-SDJ          Document 1       10/27/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

JAMES PUCKETT                       *     CIVIL ACTION NO:
                                    *
VERSUS                              *     JUDGE
                                    *
WALMART INC.                        *     MAGISTRATE
______________________________________________________________________________

                                  COMPLAINT FOR DAMAGES

         NOW INTO COURT, through undersigned counsel, comes JAMES PUCKETT, who

brings this action for damages against defendant, WALMART INC., and who alleges and states

the following:

                                              PARTIES

         1.       Petitioner, James Puckett is a person of the full age of majority and domiciliary of

East Baton Rouge Parish, State of Louisiana.

         2.       At all pertinent times, Petitioner was domiciled in Baton Rouge, Louisiana and was

a citizen of East Baton Rouge Parish in the State of Louisiana, which is located within the district

of the United States District Court for the Middle District of Louisiana.

         3.       Walmart Inc. is a Delaware corporation organized and existing under the laws of

the State of Arkansas with its principal place of business in the State of Arkansas, whose agent for

service of process is C T Corporation System, 3867 Plaza Tower Drive, Baton Rouge, Louisiana

70816.

                                           JURISDICTION

         4.       The jurisdiction of this Honorable Court is invoked pursuant to 28 USC § 1332 as

full diversity of citizenship exists among the parties. Furthermore, the amount in controversy is
            Case 3:20-cv-00731-SDD-SDJ           Document 1       10/27/20 Page 2 of 4




greater than seventy-five thousand ($75,000.00) dollars, exclusive of interest and costs.

Additionally, Defendant is subject to personal jurisdiction in the United States District Court for

the Middle District of Louisiana.

                                               VENUE

       5.       Venue is proper pursuant to 28 USC § 1391 (b)(D)(2), because Petitioner resides

in this district and the Defendant is a foreign corporation which resides in other states.

                                 STATEMENT OF THE CASE

       6.       On the 24th day of June, 2020, James Puckett was in the course and scope of his

employment with U.S. Express, delivering merchandise to a store owned and/or operated by

Walmart, Inc. located at 14507 Plank Road, Baker, Louisiana, 70714.

       7.       After completing his delivery, he presented paperwork for confirmation of the

delivery to the Wal-Mart employee who received the delivery and began to secure his vehicle.

       8.       The Walmart employee pulled the dock door down onto the person of James

Puckett while Mr. Puckett was in the Walmart employee’s direct line of sight and when said

employee knew to a substantial certainty his act would cause Mr. Puckett to sustain a harmful

contact to his person and resulting damages.

       9.       The cause of the above-described incident and resulting damages was the voluntary

and intentional act committed by the Wal-Mart employee.

       10.      In the alternative, the cause of the above-described incident and resulting damages

was the negligence of the Wal-Mart, Inc., and its employee which negligence is more particularly

but not exclusively:

                a. Failure to maintain a reasonably safe and hazard free premises;

                b. Failure to use reasonable care in the maintenance and operation of the store;
         Case 3:20-cv-00731-SDD-SDJ             Document 1       10/27/20 Page 3 of 4




               c. Failure to take necessary steps to prevent the incident from occurring including
                  but not limited to failure to properly instruct and train employees not to lower
                  the door which struck Mr. Puckett while people were under it;

               d. Failure to maintain proper safety precautions;

               e. Failure to act reasonably and prudently under the circumstances;

               f. Failure to see what he should have been seen; and

               g. Other acts of negligence and such liability as is learned in discovery and shown
                 at the trial in this matter.

       11.     Petitioner specifically invokes the doctrine res ipsa loquitur against the defendant

cited herein, in that the injuries to complainant were caused by an untoward event which is

inexplicable without resort to the presumption of negligence on the part of Walmart, Inc. And it’s

employee, who knew or should have known of the harm that would be caused by lowering the

door onto a person beneath it, said lowering caused the incident sued on herein and the resulting

injuries and damages, thus rendering said defendant strictly liable to petitioner.

       12.     Based upon information and belief, Walmart, Inc. was the master and employer of

the person who lowered the door onto Mr. Puckett and therefore is vicariously liable for the actions

of its employee under the doctrine of respondeat superior.

       13.     As a result of it’s negligence and the actions of its employee, Walmart Inc. is liable

to Petitioner for such damages as are reasonable in the premises, together with legal interest from

date of judicial demand until paid, and for all costs of these proceedings.

                                           DAMAGES

       14.     As a result of this accident, petitioner, James Puckett suffered severe injuries

including to his neck, and back.
         Case 3:20-cv-00731-SDD-SDJ             Document 1      10/27/20 Page 4 of 4




       15.     James Puckett's damages include physical pain and suffering past, present and

future, mental anguish and emotional distress past, present and future, loss of enjoyment of life,

loss of income and earning capacity, medical expenses, and disability.

                                     PRAYER FOR RELIF

       WHEREFORE, complainant, James Puckett, prays that defendant, Walmart, Inc. be duly

cited and served with a copy of this complaint, cited to appear and answer same, and that after all

legal delay and due proceedings are had, there be judgment rendered in favor of Petitioner and

against Defendant for such damages as are reasonable in the premises, together with legal interest

herein from the date of judicial demand until paid and for all cost of these proceedings.


                                                     Respectfully submitted:

                                                       /s/ Rick A. Caballero         ___
                                                     Rick Caballero, T.A. Bar Roll #1744
                                                     13862 Perkins Road
                                                     Baton Rouge, Louisiana 70816
                                                     Telephone:      (225) 763-6679
                                                     Facsimile:      (225) 763-6591

                                                     Jonathan Holloway, Sr. (LSBA No. 26340)
                                                     8550 United Plaza Blvd., Suite 702
                                                     Baton Rouge, LA 70809
                                                     Telephone: (225) 922-4282
                                                     E-Fax: (225) 612-6463
                                                     Email: Jh@jonathanhollowaylaw.com
